 HOLLAND CUSTARD & ICE CREAM, INC.563Holland Custard & Ice Cream,Inc.andChauffeurs and Team-sters.Local Union No. 215,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 25-CA-1355.November 21, 1961DECISION AND ORDEROn June 30, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease, and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of the' National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Holland Custard& Ice Cream, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in,Chauffeurs and Teamsters LocalUnion No. 215, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, or in any other labor organi-zation of its employees, by discharging, laying off, reducing hours ofemployment, or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form'We find without merit the Respondent's allegations of bias and prejudice on the partof the Trial ExaminerWe are satisfied, on the basis of our scrutiny of the entire record,that he conducted the hearing fairly,that his credibility findings are not clearly erroneous,and that his factual findings,as well as his ultimate conclusions,are supported by therecord.SeeStandard Dry Wall Products,Inc,91NLRB 544, enfd 188 F 2,d sae(CA 1)134 NLRB No. 45. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities or torefrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer employee Donald Blesch immediate and full reinstate-ment to his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reason of thediscrimination against him, in the manner set out in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the NationalLabor Relations Board or its agents, for examination and copying, allpayroll records, social security payment records, timecards, personnelrecords and reports, and all other records necessary for the determi-nation of the amount of backpay due and the right of reinstatementunder the terms of this Order.(c)Post at its Holland, Indiana, plant, copies of the notice attachedhereto marked "Appendix." 2 Copies of said notice, to be furnishedby the Regional Director for the Twenty-fifth Region, shall, afterbeing duly signed by the Respondent, be posted immediately uponreceipt thereof, and be maintained-for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twenty-fifth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.2 In the event that this Order is enforcedby a decree of a United States Court ofAppeals, thereshallbe substituted for the words "Pursuant-to a Decision and Order" thewords "Pursuantto a Decreeof the UnitedStates Court of Appeals,Enforcingan Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Chauffeurs andTeamsters Local Union No. 215, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America,or in any other labor organization of our employees, by discharg-ing, laying off, reducing hours of employment, or in any other HOLLAND CUSTARD & ICE CREAM, INC.565manner discriminating in regard to their hire or tenure of employ-ment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of their right to self-organization,to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other con-certed activities, or to refrain from any or all such activities.WE WILL offer Donald Blesch immediate and full reinstatementto his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered by reason ofthe discrimination against him.HOLLAND CUSTARD & ICE CREAM, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge in the above-entitled case having been filed and served, a complaint andnotice of hearing thereon having been issued and served by the General Counsel ofthe National Labor Relations Board, and an answer having been filed by the above-violation of Section 8(a)(1) and (3) of the National Labor Relations Act, asamended, was held in Jasper, Indiana, on May 25, 1961, before the duly designatedTrial Examiner.At the hearing the parties were represented and afforded full opportunity topresent evidence pertinent to the issues, to argue orally, and to file briefs.A briefhas been received from the Respondent.Disposition,of the Respondent's motion to dismiss, upon which ruling was reservedat the hearing, is made by the following findings, conclusions, and recommendations.Upon the record thus made, and from the observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTHolland Custard & Ice Cream, Inc., is an Indiana corporation with place ofbusiness at Holland, Indiana, where it is engaged in making, processing, and sellingdairy products and other foods and drinks.During the 12 months before issuance of the complaint the Respondent made,sold, and shipped from this plant products valued at more than $50,000 to pointsoutside Indiana.During the same period it purchased, transferred, and deliveredto its Holland plant supplies, machinery, and other materials valued at more than$50,000 from points outside Indiana.The Respondent concedes, and it is found, that it is engaged in commerce withinthe meaning of the Act.II.THE CHARGING UNIONChauffeurs and Teamsters Local Union No. 215, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organiza-tion within the meaning of the Act. ,566DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Setting and issuesThe chief question requiring answer here is whether the Respondent violated the.Act by depriving employee Donald Blesch,on and after February 18, 1961, ofwork which had been regularly assigned to him for some 31/2 years before that date.'The fact of such deprivation is in effect conceded.The legal issue arises from,General Counsel'sallegations that the reduction in employment constituted dis-,crimination to discourage membership in the Charging Union and more specificallybecause Blesch had joined and assisted the Union and because a majority of theRespondent'seight drivers on February 17 had,ata Board-conducted election,chosen the Union as their bargaining agent.Subsidiary issues include allegations of interference,restraint,and coercion ofemployees in the exercise of rights guaranteed by Section 7 of the Act.B. Eventsbeforethe electionAt a representation hearing in Case No.25-RC-1936(not published in NLRBvolumes),held in November 1960,the chief controversy between the Union andthe Employer involved the same employee, Donald Blesch,who testified at the hear-ing.The Employer maintained that Blesch should not be included in the appropriateunit.Briefly stated,Blesch,hired in 1956,for the first year and and a half of employmenthad worked full time as an over-the-road driver.Upon a doctor's advice he thenrequested and was granted a "combination" job, working on the loading and receivinglocations part of the time and serving as relief driver whenever needed.He con-tinued on this combination job, receiving about 45 hours of work each week, untilthe day after the election.He signed a union card.On February 12, a few days before the election,Blesch was informed by hisbrother, Derris, the company comptroller,that it "looked"as if he, Donald, wouldbe "holding the bag" whichever way the election went, and that the Company figuredhis would be a "yes" vote.The comptroller also told him that if "they" could findout who voted"no" such drivers would receive company assistance in financing thepurchase of tractors,because "if the Union got in they were going to lease hauling."Two days before the election the Respondent's eight drivers attended a luncheoncalled by Vice President Henke, who had charge of them,and President ByronCaldemeyer.Credible testimony of several drivers establishes,and it is found, thatat this meeting Caldemeyer: (1) Asked them why they wanted the Union;(2) toldthem they would benefit more by voting "no"; (3) told one driver, Smith,that hewas getting old and if the Union was voted in he would be out,of a job; (4) toldthem that if the Union won Donald Blesch would be allowed no more dockwork andwould be restricted to relief and"over-load" driving;and (5)asked them to decidethen to vote the Union "out."The day after this meeting Caldemeyer and Henke picked up driver Simpson andwent to the home of another employee,Daugherty,where Caldemeyer asked themand two other drivers present to vote "no"and told them they would benefit bydoing so and possibly get more money.Caldemeyer repeated—that Blesch would berestricted to relief driving if the Union was voted in.C. Action against BleschAs noted,the election was held on February 17.The Union won:5 to 3.WhenBlesch returned from a "run"late that day he found a note on his timecard fromhis dock foreman,Ring, instructing him not to come in the next day unless called.He was called in, however,to take out an "over-load."Upon his return he wasinformed by Ring that he would have no more work on the dock-he would onlydo relief and overload driving.Since the day of the election Blesch has not been given any dockwork,and hiscustomary workweek of 45 hours has been cut approximately in half 1Caldemeyer did not,as a witness,dispute the fact that he had told Blesch andother employees,at the luncheon and elsewhere,that Blesch would be restricted todriving if the Union won.This fact detracts from any weight which might other-1His testimony,undisputed,is to the effect that since February 17 he has worked from18 to 29 hours weekly HOLLAND CUSTARD & ICE CREAM,INC.567wise be accorded to the official'sclaim,apparently made for the first time at thehearing, that because of a new conveyor system which went into operation at aboutthe same time, Blesch was no longer needed at the dock.Furthermore, the defense of no work available falls completely in view of theundisputed fact that a new employee, Powell, has been hired since the election whoperforms work in the receiving warehouse formerly performed by Blesch.D.Summary conclusionsFrom the preponderance of credible evidence, a good part of which is eitheradmitted or undisputed, the Trial Examiner concludes and finds that: (1) employeeDonald Blesch has been discriminatorily deprived of rightful employment sincethe date of the Board election because of his own union adherence and because amajority of the employees selected the Union as their bargaining representative,and (2) by such discriminatory action and by the above-described threats of re-taliatorymeasures and promises of benefit uttered by company officials Caldemeyerand Derris Blesch, the Respondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and,the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Donald Blesch immediate andfull reinstatement to his former or substantially equivalent position, without preju-dice to his rights and privileges, and make him whole for any loss of pay sufferedby reason of the discrimination against him, by payment to him of a sum of moneyequal to that he would normally have earned, absent the discrimination fromFebruary 18, 1961, to the date of the offer of reinstatement to his former position,less his net earnings during said period and in a manner consistent with Boardpolicy set out in F.W. Woolworth Company,90 NLRB, 289, andCrossett LumberCompany,8NLRB 440.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their commis-sion in the future is reasonably to be anticipated from its past conduct, the pre-ventive purposes of the Act may be thwarted unless the recommendations are co-extensive with the threat.To effectuate the policies of the Act, therefore, it willbe recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Chauffeurs and Teamsters Local Union No. 215, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organ-izationwithin the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DonaldBlesch, thereby discouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(a).(3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]